DETAILED ACTION
The action is responsive to the amendment filed on 04/12/2021. Claims 51-72 are pending in the case. Claims 51 and 61 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 51-72 are allowed.

The following is an examiner’s statement of reasons for allowance:
Tang (US Patent Pub. No. 20150249543 A1) discloses prior to accessing a first media receiving a request to generate a notification when progress of a second user reaches the progress of a first user for the first media and displaying the notification to the first user when the progress points are the same.
Eatedali et al. (US Patent Pub. No. 20150249543 A1) discloses automatically pausing a played media when the progress point in the media reaches a second user’s progress point in the same media.
Li et al. (US Patent Pub. No. 20130198298 A1) discloses playing a media in a playback group containing a plurality of users where the playback progress of all users in the playback group are displayed in a GUI.
Klein et al. (US Patent Pub. No. 20140101244 A1) discloses automatically displaying the progress of a user’s friends with respect to a media asset.
Leech et al. (US Patent Pub. No. 20160014461 A1) discloses automatically monitoring the watch status of users of an STB with respect to specific media assets and displaying the watch status next to an indication in the STB.
Rose et al. (US Patent Pub. No. 20130254308 A1) discloses showing a progress bar for a user’s friends for a particular media item.

However the features of a user interface to receive an indication of a second user and an indication of a media and generating a request based on the indications to display a notification when the second user’s progress in the media reaches a first user’s when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL SAMWEL/Primary Examiner, Art Unit 2171